DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 8, 11, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamamori (US Pat. App. Pub. No. 2018/0082787).
With respect to claim 1, Hamamori discloses an electronic component (see FIG. 1, element 100) comprising: an electronic component main body (see FIG. 2, element 110) including a body and an external electrode (see FIG. 2, elements 120/130) disposed on the body (see paragraph [0033]), the body including a dielectric layer and an internal electrode (see FIG. 2, elements 200/211/212, and paragraph [0040]); and a coating portion including a coating layer (see FIG. 2, element 140), disposed on an external surface of the electronic component main body (see FIG. 2, wherein portion 140b is disposed on body 110), and a plurality of projections disposed on the coating layer (see FIG. 3, wherein portion 146 is shown to have projections formed due to the surface roughness of portion 146 – see also, paragraphs [0061]-[0062]).
With respect to claim 2, Hamamori discloses that the coating portion has an average thickness of 5 to 30 nm.  See paragraph [0067].
With respect to claim 3, Hamamori discloses that at least one of the plurality of projections has a height of 3 nm or more.  See paragraph [0019], noting a surface roughness (i.e., projection) of 0.6 to 2.0 µm.
With respect to claim 4, Hamamori discloses that the centerline average roughness of a surface of the coating portion is 0.3 nm or more.  See paragraph [0019], noting a surface roughness (i.e., projection) of 0.6 to 2.0 µm.
With respect to claim 7, Hamamori discloses that the coating layer and the projection include the same material.  See paragraph [0019], noting that the projections are formed from the roughness of the material forming the coating layer.
With respect to claim 8, Hamamori discloses that the coating layer has one or more openings.  See FIG. 2, wherein the openings are at the upper and lower surface of the ceramic body.
With respect to claim 11, Hamamori discloses that the external electrode includes an electrode layer, disposed on the body, and a plating layer disposed on the electrode layer.  See FIG. 2, elements 122 and 123, and paragraph [0045].
With respect to claim 17, Hamamori discloses an electronic component comprising: an electronic component main body including a body (see FIG. 2, element 110) and an external electrode (see FIG. 2, elements 120/130) disposed on the body, the body including a dielectric layer and an internal electrode (see FIG. 2, elements 200/211/212, and paragraph [0040]); and a plurality of projections comprising an organic material and disposed on an external surface of the electronic component main body (see FIG. 3, wherein portion 146 of organic layer 140 is shown to have projections formed due to the surface roughness of portion 146 – see also, paragraphs [0061]-[0062]).
With respect to claim 19, Hamamori discloses that at least one of the plurality of projections has a height of 3 nm or more.  See paragraph [0019], noting a surface roughness (i.e., projection) of 0.6 to 2.0 µm.
With respect to claim 20, Hamamori discloses that the organic material has an average thickness of 5 to 30 nm.  See paragraph [0067].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamori (US Pat. App. Pub. No. 2018/0082787) in view of Otani (US 9,881,741).
With respect to claim 6, Hamamori fails to teach that the coating portion includes at least one of a siloxane-based polymer or a fluorine-based polymer.  
Otani, on the other hand, teaches that the coating portion includes at least one of a siloxane-based polymer or a fluorine-based polymer.  See col. 6, lines 20-22.  Such an arrangement results in water repellency.  See col. 6, lines 26-33.
Accordingly, it would have obvious to one of ordinary skill in the art, at the time of application, to modify Hamamori, as taught by Otani, in order to provide water repellency to the capacitor.
With respect to claim 18, Hamamori fails to teach that the organic material includes at least one of a siloxane-based polymer or a fluorine-based polymer.  
Otani, on the other hand, teaches that the coating portion includes at least one of a siloxane-based polymer or a fluorine-based polymer.  See col. 6, lines 20-22.  Such an arrangement results in water repellency.  See col. 6, lines 26-33.
Accordingly, it would have obvious to one of ordinary skill in the art, at the time of application, to modify Hamamori, as taught by Otani, in order to provide water repellency to the capacitor.
Claims 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamori (US Pat. App. Pub. No. 2018/0082787) in view of Yang et al. (US 11,094,460)
With respect to claim 10, Hamamori fails to teach that the coating layer is in contact with an external surface of the external electrode and is in contact with a region of the external surface of the body on which the external electrode is not disposed.
Yang, on the other hand, teaches forming a humidity resistant coating on a ceramic body and to cover the external surfaces of the external electrodes.  See FIG. 3, elements 141/142/143.  Such an arrangement produces improved humidity resistance by preventing humidity from permeating into the body through the external electrodes.  See col. 6, lines 5-26.
Accordingly, it would have obvious to one of ordinary skill in the art, at the time of application, to modify Hamamori, as taught by Yang, in order to provide improved humidity resistance to the capacitor.
With respect to claim 12, Hamamori discloses a method for manufacturing an electronic component, the method comprising: preparing an electronic component main body (see FIG. 2, element 110) including a body and an external electrode (see FIG. 2, elements 120/130) disposed on the body, the body including a dielectric layer and an internal electrode (see FIG. 2, elements 200/211/212, and paragraph [0040]); and forming a coating portion (see FIG. 2, element 140), including a coating layer disposed on an external surface of the electronic component main body and a plurality of projections (see FIG. 3, wherein portion 146 is shown to have projections formed due to the surface roughness of portion 146 – see also, paragraphs [0061]-[0062]) disposed on the coating layer.
Hamamori fails to teach that the coating layer is formed using vapor deposition.
Yang, on the other hand, teaches that a coating layer for a ceramic capacitor is formed using vapor deposition.  See col. 6, lines 52-56.  Such an arrangement ensures the desired coverage for the coating layer to improve humidity resistance.  See col. 6, lines 5-26.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Hamamori, as taught by Yang, in order to improve humidity resistance of the capacitor.
With respect to claim 13, the combined teachings of Hamamori and Yang teach that the coating portion has an average thickness of 5 to 30 nm. See Hamamori, paragraph [0067].
With respect to claim 14, the combined teachings of Hamamori and Yang teach that at least one of the plurality of projections has a height of 3 nm or more. See Hamamori, paragraph [0019], noting a surface roughness (i.e., projection) of 0.6 to 2.0 µm.
With respect to claim 15, the combined teachings of Hamamori and Yang teach that the external electrode includes an electrode layer, disposed on the body, and a plating layer disposed on the electrode layer.  See Hamamori, FIG. 2, elements 122 and 123, and paragraph [0045].
With respect to claim 16, the combined teachings of Hamamori and Yang teach that the vapor deposition comprises an initiated chemical vapor deposition (iCVD).  See Yang, col. 6, lines 52-56.
Allowable Subject Matter
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to claim 5, the prior art fails to teach or fairly suggest that a contact angle of the coating portion to water is 100 degrees or more, when taken in conjunction with the limitations of base claim 1.  With respect to claim 9, the prior art fails to teach or fairly suggest that an area of the one or more openings is greater than 0% and 10% or less of an overall area of the coating layer, when taken in conjunction with the limitations of base claim 1 and intervening claim 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848